Citation Nr: 1759517	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-10 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for increased gum/dental problems associated with diabetes mellitus type II.

3.  Entitlement to service connection for lung/breathing problems.

4.  Entitlement to service connection for urinary/prostate problems.

5.  Entitlement to service connection for diabetes mellitus type II (DM-II).

6.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, to include as secondary to DM-II.

7.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, to include as secondary to DM-II.
 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied entitlement for service connection.  Additionally, an August 2012 rating decision that denied entitlement to TDIU.

The issues of service connection for lung/breathing problems, urinary/prostate problems, DM-II, peripheral neuropathy, bilateral upper extremities, to include as secondary to DM-II, peripheral neuropathy, bilateral lower extremities, to include as secondary to DM-II, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On June 7, 2017, the Veteran withdrew the issue of entitlement to service connection for increased gum/dental problems associated with DM-II.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to service connection for increased gum/dental problems associated with DM-II have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the decision being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  In this case, the Veteran appeared at a June 7, 2017 videoconference hearing before the undersigned Veterans Law Judge and withdrew the issue of entitlement to service connection for increased gum/dental problems associated with DM-II on the record.  As such, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Thus, the Board does not have jurisdiction to review it, and it is dismissed.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 




ORDER 

The appeal for the issue of entitlement to service connection for increased gum/dental problems associated with DM-II is dismissed.


REMAND

The Veteran contends that his work as a welder in service, and exposure to fumes while performing this work, caused his current disabilities of breathing and lung problems, urinary/prostate problems, DM-II, and peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to DM-II.

The Veteran holds current diagnoses for prostatic hypertrophy, sarcoidosis, and DM-II.

Additionally, while in service, the Veteran received treatment for viral bronchitis and reported his chest hurt when breathing.  On other occasions while in service, the Veteran experienced a productive cough.

Further, the Veteran has submitted a private opinion from Dr. Ridgeway stating the Veteran "was exposed to welding fumes while in the service.  This exposure likely contributes to some of his breathing problems today."  However, this opinion was not supported by any rationale or citation to medical literature.

Lastly, the Veteran has submitted articles addressing the hazards and side effects of welding, solder fumes, and welder's disease, as well as a case study describing the impact of pulmonary reactions caused by welding-Induced decomposed Trichloroethylene.

The Board acknowledges that a June 2015 VA examination opinion appears in the record and indicates the Veteran's sarcoidosis is not related to his military service.  However, this opinion does not address the articles or the private opinion submitted by the Veteran. 

The claim for TDIU is considered to be inextricably intertwined with the issues on remand, and it will be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion regarding whether it is at least as likely as not (50 percent or greater) that the Veteran's current disabilities of prostatic hypertrophy, sarcoidosis, peripheral neuropathy, and diabetes mellitus, type II, either began during or was otherwise caused by his military service, to include as the result of exposure to welding fumes therein?  Why or why not? 

In providing this opinion, the examiner should consider the Veteran's testimony at his Board hearing in June 2017, the private nexus opinion (VBMS entry dated 10/22/14), the articles submitted by the Veteran regarding the impact of welding fumes (a) Pulmonary reactions Caused by Welding-Induced decomposed Trichloroethylene in VBMS as "5/15/11 medical record" and (b) the hazards of solder fumes in VBMS as "Web/HTML documents" dated 4/14/14, and the VA examination report from June 2015 suggesting that sarcoidosis was not the result of any in-service exposure.  

The examiner should also address the relevance, if any, of the Veteran's in-service treatment for coughing, and breathing difficulties, in determining the etiology of his current sarcoidosis (or other lung/breathing) disability, including service treatment records in 1973 showing complaints related to exposure to welding gases (in VBMS 10/27/14 entry "Medical Treatment Record-Non Government").

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


